Citation Nr: 1513836	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  11-04 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a hiatal hernia (previously rated as psychophysiologic condition with gastrointestinal disorder), from March 1, 2001.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In May 2014, the Board, in pertinent part, granted an initial 10 percent rating, but no higher, for hiatal hernia prior to March 1 2001.  The claim for an evaluation in excess of 10 percent from and after May 1, 2001 was remanded for additional development. 

FINDING OF FACT

The evidence since March 1, 2001, shows that the Veteran's hiatal hernia disorder causes reflux, regurgitation, pyrosis, and dysphagia but is not manifested by considerable or severe impact on health, material weight loss, arm pain, hematemesis, or melena.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the hernia disability since March 1, 2001, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1 , 4.3, 4.114, Diagnostic Code 7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

Under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), VA must notify the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran is also to be informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, as the Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection, Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded an updated VA examination which fully addresses the criteria for deciding the claim.  

Here, the Board notes that this matter was remanded in May 2014 for further development, including a request that the Veteran identify or submit medical evidence dated since March 1, 2001, that may be relevant to his claim.  The Board further ordered an updated VA examination in connection with the claim.  Upon remand, a letter dated in July 2014 was sent to the Veteran requesting medical evidence in connection with his hiatal hernia claim dated since March 1, 2001.  However, no response was received from the Veteran.  The Veteran was also afforded a VA examination dated in July 2014 in connection with his claim.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand requests.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999)



II.  Analysis.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); 38 C.F.R. § 4.14.

The Veteran's hiatal hernia disability has been rated under 38 C.FR. § 4.114, Diagnostic Code (DC) 7346.  Diagnostic Code 7346 allows for a 30 percent rating for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, DC 7346.  A 10 percent rating is applicable to conditions with two or more of the symptoms listed in the 30 percent criteria of less severity.  Id.  Finally, the maximum, 60 percent disability requires pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of serious impairment of health. Id. 

In this case, the Veteran is challenging an initial award of 10 percent for a service-connected hiatal hernia from March 1, 2001.  On March 1, 2001, a VA outpatient
report diagnosed severe gastroesophageal reflux disease (GERD), which was not responding to medication.  No associated disorders were noted at that time. 
Next, a December 2003 treatment report reflects symptoms of upset stomach, diarrhea, and frequent nausea.  A March 2013 record indicates "significant chronic GERD symptoms" for which the Veteran took ranitidine with partial response.  At that time, the Veteran denied nausea, vomiting, diarrhea or weight loss.  A May 2013 report described his GERD as "stable."  Other outpatient treatment records indicate symptoms of bloating and GERD, with current treatment.  

Upon VA examination in July 2014 the Veteran was diagnosed with GERD and hiatal hernia.  He reported current use of two antacid medications and had symptoms of acidity, including acid reflux, that would rise to his throat nearly every day.  He also reported regurgitation that would cause choking about once a week.  The Veteran also indicated that he slept with three pillows since he would wake up with acid choking about twice a week.  Symptoms of dysphagia were noted nearly every day.  The examiner indicated that the VA medical record was silent for complications, and the Veteran denied alcohol, smoking, weight loss, vomiting, or anemia.  Symptoms of GERD were noted to include infrequent episodes of epigastric distress, dysphagia, pyrosis, reflux, regurgitation, sleep disturbance caused by esophageal reflux (recurrence per year: 4 or more, with an average duration of episodes of less than 1 day), and nausea (with 4 or more episodes of nausea per year, and a duration of less than 1 day).  The Veteran did not have an esophageal stricture, spasm of esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus.

Based on the evidence, the Veteran has several symptoms listed in the criteria for a 30 percent rating, including epigastric distress, dysphagia, pyrosis, and regurgitation, but his symptoms do not match the severity contemplated by the 30 or 60 percent ratings; specifically, there is no showing that the symptoms have caused considerable impairment of health, nor is there any showing of requires material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of serious impairment of health. See 38 C.F.R. § 4.114, DC 7346.  Thus, a 10 percent rating for hiatal hernia most approximates the disability picture throughout the rating period on appeal. 

In reaching the above conclusion, the Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran could not receive a higher rating under an analogous rating code.  Indeed, the only other code that appears relevant is Diagnostic Code 7319, for irritable colon syndrome.  To achieve the next-higher 30 percent evaluation under that code section the evidence must show severe symptoms of diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  Again, the symptoms shown on examination and elsewhere in the record fail to reveal a disability picture approximating this level of severity.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's hiatal hernia disorder are fully contemplated by the schedular rating criteria.  Specifically, the symptoms of regurgitation, dysphagia, and pyrosis were contemplated by the rating criteria and compensated.  The additional symptoms of sleep disturbance and nausea were considered, but the Veteran's overall disability picture did not meet the level of severity required for a higher rating.  Therefore, the rating schedule is adequate to evaluate his disability.  There are no symptoms that have not been rated in connection with a service-connected disability or attributed to a non-service connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16 . 


ORDER

A rating in excess of 10 percent for hiatal hernia from March 1, 2001 is denied.





____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


